         Case 1:20-cv-03611-JGK Document 27 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
1199SEIU UNITED HEALTHCARE
WORKERS EAST,

              Petitioner,                        Case No.: 20-cv-3611 (JGK)

       -against-                                 NOTICE OF APPEARANCE


PSC COMMUNITY SERVICES, NEW
PARTNERS, INC. D/B/A
PARTNERS IN CARE, et. al.

              Respondents.


              PLEASE TAKE NOTICE, that Michael Taubenfeld, attorney for the law firm

Fisher Taubenfeld LLP, hereby appears in the above-captioned action on behalf of proposed

intervenors Mei Kum Chu, Sau King Chung, Qun Xiang Ling, Epifania Hichez, Carmen

Carrasco, Seferina Acosta, and Ramona de la Cruz and demands that all papers in this action be

served upon the undersigned at the address stated below.

DATED: May 27, 2020
       New York, New York
                                            Respectfully submitted,

                                            ____________/s/________________
                                            Michael Taubenfeld, Esq.
                                            FISHER TAUBENFELD LLP
                                            225 Broadway, Suite 1700
                                            New York, New York 10007
                                            Tel.: (212) 571-0700
                                            Fax: (212) 505-2001
                                            michael@fishertaubenfeld.com
